Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abdul-Aziz Rashid Muhammad appeals the district court’s order denying reconsideration of the district court’s previous order dismissing his complaint brought pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Muhammad v. United States, No. 5:ll-ct-03126-FL (E.D.N.C. Aug. 1, 2013).* We *66dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Muhammad seeks to appeal the underlying order dismissing his complaint, his appeal is timely only as to the denial of his motion for reconsideration, which is properly construed as a motion pursuant to Fed. R.Civ.P. 60(b). See Fed. R.App. P. 4(a)(4)(A); see generally Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).